Citation Nr: 9929620	
Decision Date: 10/15/99    Archive Date: 10/29/99

DOCKET NO.  98-03 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  The propriety of the initial 30 percent rating assigned 
for spinal stenosis, status post C3-4 fusion.

2.  The propriety of the initial 30 percent rating assigned 
for cervicogenic headaches.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J.R. Bryant, Associate Counsel


INTRODUCTION

The veteran had active service from April 1973 to September 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) on appeal 
from a September 1997 rating determination by the Columbia, 
South Carolina, Regional Office (RO), which granted service 
connection for spinal stenosis, status post C3-4 fusion, and 
assigned a 30 percent evaluation.  Service connection was 
denied for migraine headaches.

In May 1998 service connection was established for migraine 
headaches and a 30 percent evaluation was assigned.  In July 
1998 the disability was recharacterized as cervicogenic 
headaches and the 30 percent rating was continued.

In a February 1999 statement, the veteran canceled his 
hearing that was scheduled to be held in Washington, D.C., in 
March 1999, before a Member of the Board.  See 38 C.F.R. 
§ 20.702(e) (1999).


REMAND

Also in February 1999, the Board received additional evidence 
from the veteran, which was accepted although submitted more 
than 90 days after he was notified that his appeal was being 
sent to the Board.  Since, however, he has not waived his 
right to have this evidence initially considered by the RO, 
his claims must be returned to the RO, in part, for this 
purpose.  See 38 C.F.R. § 20.1304 (1999).

The veteran contends that his cervical spine disability is 
more disabling than the current 30 percent evaluation 
reflects.  During VA examination for seizures in December 
1997 the examiner noted the veteran had significant 
restriction in range of motion of his head consistent with 
fusion as well as stenosis.  Sensation was within normal 
limits except for blunting sensation in the left upper 
extremity in C6 distribution, predominately numbness.  The 
pertinent clinical impression was C6 radiculopathy secondary 
to cervical stenosis.

On VA orthopedic examination in August 1997 the examiner 
stated the veteran's examination throughout was very 
inconsistent, not only with weakness and sensation 
distributions but in range of motion as well.  The examiner 
stated that it was difficult to get a full examination.  On 
neurological examination the examiner noted the clinical 
findings suggested some residuals with some obvious giveaway 
during examination.  The examiner was unable to give a 
definitive assessment of the veteran's muscle strength.  

The 1997 VA examination reports do not provide the necessary 
information concerning the veteran's limitation of motion of 
the neck.  While the examiners noted that the veteran had 
significant limitation of motion of the neck, no specific 
information was provided relative to whether the veteran has 
favorable or unfavorable ankylosis of the cervical spine.  
Moreover, the examination reports lack findings related to 
functional loss due to pain, weakness, excess fatigability or 
incoordination and the extent to which these factors affect 
range of motion.  Also, the orthopedic examiner failed to 
express an opinion as to whether pain could significantly 
limit functional ability of the cervical spine during flare-
ups or when used repeatedly over a period of time.  The 
circumstances of this claim, including the nature of the 
disability and the veteran's contentions on appeal, raise a 
question regarding the extent to which he has functional 
impairment due to pain and is thereby entitled to a higher 
rating on the basis of pain pursuant to 38 C.F.R. §§ 4.40, 
4.45 (1999).  The matter is discussed at length in DeLuca v. 
Brown, 8 Vet. App. 202 (1995) and Hicks v. Brown, 8 Vet. App. 
417 (1995), both of which are referred to the attention of 
the RO.

Accordingly, the Board is of the opinion that the veteran 
should undergo another VA examination-to include a review of 
his claims file and past clinical history, with particular 
attention to the severity of present symptomatology, as well 
as any significant pertinent interval medical history since 
his VA examination in August 1997.  The Board further notes 
that, as regards to painful motion of the cervical spine, the 
provisions of 38 C.F.R. §§ 4.40, 4.45 and 4.59 (1999) must be 
considered.

Regarding the veteran's claim for a rating in excess of 30 
percent for headaches, the Board finds that the claim is not 
properly before the Board and procedural ambiguities exist 
that warrant clarification.  

By a May 18, 1998 rating action, the RO established service 
connection for headaches and assigned a 30 percent 
evaluation.  The veteran was notified of this by a letter 
from the RO that same month.  Thereafter, the veteran filed a 
VA Form 21-4138 expressing disagreement with a "May 18, 1998 
statement of the case" and service connection for headaches.  
The Board notes that the only statement of the case dated May 
18, 1998 addresses an increased rating claim for the cervical 
spine.  

Further confusing matters, the veteran also expressed 
disagreement with the decision of the hearing officer 
regarding a RO hearing held in May 1998.  Subsequently the 
hearing officer issued a supplemental statement of the case 
in July 1998 noting the veteran's disagreement with the 
decision on service connection for headaches and informed the 
veteran that service connection already had been established 
and was considered a total grant of the benefits on appeal.  
It also was noted that the veteran disagreed with the 
personal hearing regarding the claim for service connection 
for headaches, but that, since service connection was 
established, the issue was no longer on appeal.  The veteran 
was instructed that if he still disagreed with the grant of 
service connection, to notify the RO of the reason for 
disagreement.  

The veteran's representative submitted a VA Form 646 dated 
October 14, 1998, which acknowledged the grant of service 
connection for headaches as well as the 30 percent evaluation 
and indicated that the veteran wished to keep the issue under 
appeal.  The VA Form 646 has been deemed by the Board to be a 
timely and adequate notice of disagreement (NOD)-thus 
initiating an appeal contesting the initial rating for the 
service-connected headaches.  Where a timely NOD has been 
submitted, the veteran is entitled to a statement of the case 
(SOC) and an opportunity to "perfect" his appeal by the 
timely submission of a Substantive Appeal or equivalent 
statement.  The failure to issue an SOC is a procedural 
defect requiring a remand.  See Manlincon v. West, 12 
Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 
(1995).

The Board notes that the last examination for evaluation 
purposes pertaining to headaches was conducted by VA in 
December 1997 and thus does not provide evidence of the 
current level of disability.  An up-to-date examination 
containing findings that describe the veteran's headache 
disorder in light of the criteria established by 38 C.F.R. 
§ 4.124a, Diagnostic Code 8100 (1999), would be beneficial.

Finally, the Board notes that the present case involves the 
initial ratings for the veteran's service-connected cervical 
spine and headache disabilities.  The United States Court of 
Appeals for Veterans Claims (Court)-formerly the United 
States Court of Veterans Appeals prior to March 1, 1999-
recently recognized a distinction between a veteran's 
dissatisfaction with an initial rating assigned following a 
grant of service connection and a claim for an increased 
rating of a service-connected condition.  Fenderson v. West, 
12 Vet. App. 119 (1999).  In the case of an initial rating, 
separate ratings can be assigned for separate periods of 
time-a practice known as "staged" rating.  The RO, in 
determining entitlement to higher ratings, therefore should 
consider whether "staged" ratings are warranted.

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  



Accordingly, this case hereby is REMANDED to the RO for the 
following development and consideration:

1.  The RO should obtain any additional 
VA or non-VA treatment records pertaining 
to the veteran's service-connected 
cervical spinal stenosis and headache 
disabilities that are not currently of 
record.  These records should include 
hospital reports, physician treatment 
notes, and any other records not 
previously made a part of the claims 
folder.  Complete copies of all records 
should be associated with the claims 
file.

2.  The veteran should undergo VA 
orthopedic and neurological examinations 
to determine the severity of his service-
connected cervical spine stenosis.  All 
indicated testing in this regard should 
be accomplished and all findings reported 
in detail, in typewritten reports, 
explaining the basis for all opinions 
expressed or conclusions drawn.  A 
complete diagnosis should be provided.  
The examination reports should include a 
detailed account of all manifestations of 
the disability found to be present.  
Range of motion studies should be 
specifically reported in degrees, in all 
directions.

The orthopedic examiner is requested to 
expressly indicate whether the veteran 
has cervical spine ankylosis, and, if so, 
whether it is favorable or unfavorable.  
The orthopedic examiner also should 
describe the extent of all functional 
impairment due to the service-connected 
cervical spine disability, which results 
from pain, particularly pain on motion.  
Considerations such as weakness, 
incoordination or reduction of endurance 
should be discussed as well to the extent 
necessary.  These determinations, if 
feasible, should be expressed in terms of 
additional loss of range of motion.  
Additional limits on functional ability 
during flare-ups also should be 
expressed, in terms of additional degrees 
of limitation, if feasible.

The neurologic examiner should express an 
opinion as to whether the service-
connected cervical stenosis is manifested 
by, or has resulted in, neurological 
impairment (radiculopathy, etc.); if so, 
the examiner should discuss the extent of 
it.  It is essential that the neurologist 
provide a clear description of any 
neurological findings appropriate to the 
site of any diseased discs and the degree 
of relief that the veteran has from these 
symptoms.

3.  The veteran also should undergo an 
appropriate VA examination to determine 
the severity of his cervicogenic headache 
disorder.  All indicated tests and 
studies should be performed and all 
clinical findings should be reported in 
detail.  The examiner should obtain from 
the veteran information regarding the 
frequency, severity and duration of his 
headaches.  Specifically, mention should 
be made as to the frequency of the 
attacks and whether or not the attacks 
are completely prostrating, or any other 
manifestations of the disability as 
defined by appropriate rating criteria.  
See 38 C.F.R. § 4.124a, Code 8100 (1999).

All of the examiners should express an 
opinion as to the effect the veteran's 
service-connected disabilities have on 
his ability to work.  The claims folder 
should be made available to the examiners 
in conjunction with their evaluations of 
the veteran for a review of his pertinent 
medical history.

4.  The RO should review the reports of 
the examinations to determine whether 
they are in compliance with this REMAND.  
If not, they should be returned for 
immediate corrective action.  
38 C.F.R. § 4.2.

5.  Upon completion of the above 
development, and any additional 
development deemed warranted by the 
record, the RO should readjudicate the 
claims in light of all additional 
evidence obtained.  With respect to the 
cervical spine disability, the RO must 
consider the implications of the Court's 
holdings in DeLuca and Hicks, supra, and 
all other applicable VA regulations-
including 38 C.F.R. §§ 4.40, 4.45 and 
4.59 (1999).  The RO should consider 
whether "staged" ratings are warranted 
for each disability, in accordance with 
the Court's holding in Fenderson, supra.  
If the benefits requested by the veteran 
are not granted to his satisfaction, he 
should be provided a supplemental 
statement of the case (SSOC) and given an 
opportunity to submit additional evidence 
and/argument in response thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	KEITH W. ALLEN
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












